



Exhibit 10.1
Continental Resources, Inc.
Summary of Non-Employee Director Compensation
Approved as of May 19, 2016 to be effective July 1, 2016
Retainers/Fees
Non-employee directors of Continental Resources, Inc. (the “Company”) receive
the following compensation:
•
An annual cash retainer of $60,500 per year (the previous amount was $50,000);

•
The Lead Director is paid an additional annual retainer of $12,000 (the previous
amount was $10,000);

•
The chair of the Audit Committee is paid an additional annual retainer of
$25,000 (the previous amount was $20,000) and Audit Committee members other than
the chair of the committee are paid an additional annual retainer of $21,875
(the previous amount was $9,000);

•
The chair of the Compensation Committee is paid an additional annual retainer of
$15,000 (the previous amount was $15,000) and Compensation Committee members
other than the chair of the committee are paid an additional annual retainer of
$11,765 (the previous amount was $5,500);

•
The chair of the Nominating/Corporate Governance Committee is paid an additional
annual retainer of $16,000 (the previous amount was $10,000) and
Nominating/Corporate Governance Committee members other than the chair of the
committee are paid an additional annual retainer of $10,765 (the previous amount
was $5,000); and

•
The chair of the Finance Committee is currently Harold Hamm, who is the only
employee director on the Board. As a result, there is no retainer associated
with the chair position. Finance Committee members other than the chair of the
committee are paid an additional annual retainer of $10,000 (the previous amount
was $5,000).

Harold Hamm who is a director and employee and a member of the
Nominating/Corporate Governance Committee and Finance Committee will not receive
any of the retainers described above. In exchange for receiving the increased
retainer amounts described above, all fees associated with meetings (in-person
or telephonic) or written consents of the Board or any committees thereof have
been eliminated as of the effective date described above.
Equity-Based Compensation
Non-employee directors receive grants of restricted stock with vesting periods
ranging from one to three years pursuant to the terms of the Continental
Resources, Inc. 2013 Long-Term Incentive Plan (the “2013 Plan”). The number of
shares granted is at the discretion of the Board of Directors. Currently, the
targeted grant value for annual non-employee director restricted stock grants is
$240,000. In February 2008, the Board of Directors approved a common stock
ownership requirement for non-employee directors. Each non-employee director is
expected to own shares of the Company’s common stock with a market value equal
to at least three times the base annual retainer. Until the common stock
ownership guideline is achieved, each non-employee director is expected to
retain 100% of the shares received as a result of restricted shares granted
under the 2013 Plan and/or the Continental Resources, Inc. 2005 Long-Term
Incentive Plan (the predecessor to the 2013 Plan). Shares owned directly by, or
held in trust for, the non-employee director or his or her immediate family
members residing in the same household and unvested restricted shares are
included in the calculation of market value.









